     Case 2:20-cv-02759-JFW-MAA Document 21 Filed 05/14/20 Page 1 of 3 Page ID #:203



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-2759-JFW(MAAx)                                               Date: May 14, 2020

Title:        Raymond Richards -v- United Parcel Service, Inc., et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):               ORDER DENYING PLAINTIFF’S MOTION FOR
                                         REMAND [filed 4/17/20; Docket No. 12]; and

                                         ORDER GRANTING DEFENDANT DEBORAH
                                         WALTON’S MOTION TO DISMISS [filed 4/27/20;
                                         Docket No. 17]

       On April 17, 2020, Plaintiff Raymond Richards (“Plaintiff”) filed a Motion for Remand. On
April 27, 2020, Defendants United Parcel Service, Inc. (“UPS”) filed its Opposition. On May 5,
2020, Plaintiff filed a Reply. On April 27, 2020, Defendant Deborah Walton (erroneously sued as
Debra Walton) (“Walton”) filed a Motion to Dismiss. On May 8, 2020, Plaintiff filed his Opposition.
Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds
that these matters are appropriate for decision without oral argument. The hearings calendared for
May 18, 2020 (Motion to Remand) and June 1, 2020 (Motion to Dismiss) are hereby vacated and
the matters taken off calendar. After considering the moving, opposing, and reply papers, and the
arguments therein, the Court rules as follows:

I.       Factual and Procedural Background

        On February 19, 2020, Plaintiff filed a Complaint against UPS and Walton (collectively,
“Defendants”) in Santa Barbara Superior Court, alleging causes of action for: (1) retaliation in
violation of California’s Fair Employment and Housing Act (“FEHA”) against UPS; and (2) wrongful
termination in violation of public policy against UPS and Walton. In his Complaint, Plaintiff alleges
that he was terminated by UPS on February 21, 2019 after 24 years of employment because he
had assisted two other UPS employees with reporting their sexual and gender harassment and
discrimination complaints to the appropriate supervisory and human resource personnel.



                                            Page 1 of 3                         Initials of Deputy Clerk sr
      Case 2:20-cv-02759-JFW-MAA Document 21 Filed 05/14/20 Page 2 of 3 Page ID #:204



        On March 25, 2020, UPS filed a Notice of Removal, alleging that this Court has
jurisdiction pursuant to 28 U.S.C. § 1332(a). With respect to diversity of citizenship, UPS alleges
that there is complete diversity between Plaintiff, a citizen of California, and UPS, a citizen of Ohio
and Georgia, and that Walton, a citizen of California, is a “sham defendant” who was joined to
defeat diversity.

II.      Legal Standard

         A.   Rule 12(b)(6)

        A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the claims asserted in the complaint. “A Rule 12(b)(6) dismissal is proper only
where there is either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient facts alleged
under a cognizable legal theory.’” Summit Technology, Inc. v. High-Line Medical Instruments Co.,
Inc., 922 F. Supp. 299, 304 (C.D. Cal. 1996) (quoting Balistreri v. Pacifica Police Dept., 901 F.2d
696, 699 (9th Cir. 1988)). However, “[w]hile a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of
his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations and alterations omitted). “[F]actual allegations must be enough to raise a
right to relief above the speculative level.” Id.

        In deciding a motion to dismiss, a court must accept as true the allegations of the complaint
and must construe those allegations in the light most favorable to the nonmoving party. See, e.g.,
Wyler Summit Partnership v. Turner Broadcasting System, Inc., 135 F.3d 658, 661 (9th Cir. 1998).
“However, a court need not accept as true unreasonable inferences, unwarranted deductions of
fact, or conclusory legal allegations cast in the form of factual allegations.” Summit Technology,
922 F. Supp. at 304 (citing Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981) cert.
denied, 454 U.S. 1031 (1981)).

       “Generally, a district court may not consider any material beyond the pleadings in ruling on a
Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n. 19
(9th Cir. 1990) (citations omitted). However, a court may consider material which is properly
submitted as part of the complaint and matters which may be judicially noticed pursuant to Federal
Rule of Evidence 201 without converting the motion to dismiss into a motion for summary
judgment. See, e.g., id.; Branch v. Tunnel, 14 F.3d 449, 454 (9th Cir. 1994).

       Where a motion to dismiss is granted, a district court must decide whether to grant leave to
amend. Generally, the Ninth Circuit has a liberal policy favoring amendments and, thus, leave to
amend should be freely granted. See, e.g., DeSoto v. Yellow Freight System, Inc., 957 F.2d 655,
658 (9th Cir. 1992). However, a Court does not need to grant leave to amend in cases where the
Court determines that permitting a plaintiff to amend would be an exercise in futility. See, e.g.,
Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
amend is not an abuse of discretion where the pleadings before the court demonstrate that further
amendment would be futile.”).




                                             Page 2 of 3                          Initials of Deputy Clerk sr
       Case 2:20-cv-02759-JFW-MAA Document 21 Filed 05/14/20 Page 3 of 3 Page ID #:205



          B.   Motion to Remand

        A motion to remand is the proper procedure for challenging removal. See N. Cal. Dist.
Council of Laborers v. Pittsburg-Des Moines Steel Co., 69 F.3d 1034, 1038 (9th Cir.1995). The
removal statute is strictly construed, and any doubt about the right of removal is resolved in favor of
remand. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992); see also Prize Frize, Inc. v.
Matrix, Inc., 167 F.3d 1261, 1265 (9th Cir.1999). Consequently, if a plaintiff challenges the
defendant’s removal of a case, the defendant bears the burden of establishing the propriety of the
removal. See Gaus, 980 F.2d at 566; see also Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th
Cir.1996) (citations and quotations omitted) (“Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

III.      Discussion

         In her Motion to Dismiss, Walton moves to dismiss Plaintiff’s claim for wrongful termination
in violation of public policy against her because only an employer, not an individual supervisor such
as Walton, can be liable for wrongful termination in violation of public policy. Walton also argues
that her dismissal from the action should be with prejudice. Plaintiff concedes that the wrongful
termination in violation of public policy claim against Walton should be dismissed. See, e.g.,
Motion to Remand (Docket No. 12), 5: 8-11 (“Plaintiff concedes that Ms. Walton cannot be
personally held responsible for wrongful termination in violation of public [policy] . . . or retaliatory
discharge”). However, Plaintiff argues that he “can establish a viable claim against Deborah
Walton for Intentional Infliction of Emotional Distress,” and, thus, any dismissal of Walton from this
action should be without prejudice. Id., 5:14-15; see also Opposition to Walton’s Motion to Dismiss
(Docket No. 20), 2:15-16 (“However, plaintiff intends to amend his complaint to allege a claim for
Intentional Infliction of Emotional Distress against Defendant Walton”). Plaintiff also requests leave
to file a First Amended Complaint (“FAC”) to add the intentional inflection of emotional distress
claim against Walton.

       Because Plaintiff concedes that he cannot maintain a wrongful termination in violation of
public policy claim against Walton, the Court dismisses that claim with respect to Walton, and
because amendment is futile, that claim is dismissed without leave to amend.

IV.       Conclusion

        For all the foregoing reasons, Walton’s Motion to Dismiss is GRANTED. The claim for
wrongful termination in violation of public policy with respect to Walton is DISMISSED without
leave to amend. Plaintiff’s Request for leave to file a FAC is DENIED. If Plaintiff wishes to pursue
filing a FAC, he may do so by filing a regularly notice motion. Plaintiff’s Motion to Remand is
DENIED.

          IT IS SO ORDERED.




                                              Page 3 of 3                           Initials of Deputy Clerk sr
